Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 1 of 11                   PageID #: 233




                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF HAWAI‘I


       NOE K. RAQUINIO,                              Case No. 20-cv-00441-DKW-KJM

                  Plaintiff,                         ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
                                                     STAY
            v.

       COUNTY OF HAWAI‘I, et al.,

                  Defendants.


           Before the Court is Defendant County of Hawai‘i’s motion to stay

   proceedings in the present case until a parallel state court case filed by Plaintiff is

   resolved. Because the Court finds the state and federal cases are substantially

   similar and exceptional circumstances warrant staying proceedings, the County’s

   motion is GRANTED.

                                       BACKGROUND

           This case arises from an altercation between the Hawai‘i County Police

   Department (“HCPD”) and Plaintiff Noe Raquinio on September 26, 2020. Dkt.

   No. 7 at 2–4.1 Allegedly, after the County reopened public beaches, HCPD



   1
    Raquinio appears to have amended his complaint twice; once on October 28, 2020, Dkt. No. 5,
   and again on November 25, 2020, Dkt. No 7. He has confirmed that the operative complaint is
   the one filed on November 25, 2020. See Dkt. No. 28.
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 2 of 11             PageID #: 234




   officers unlawfully prevented Raquinio from accessing a particular beach. Id. In

   the process of doing so, officers allegedly applied excessive force in falsely

   arresting Raquinio. Id. On October 14, 2020, Raquinio initiated this federal case

   related to that incident. Dkt. No. 1. On November 5, 2020, he filed a state court

   case related to the same incident. See Noe Raquinio v. County of Hawai‘i HPD,

   3DRC-20-001772 (“state court case”). The state court subsequently denied a

   motion for summary judgment that Raquinio filed in his state court case. See Dkt.

   No. 40-4.

         On February 22, 2021, the County filed a motion to stay proceedings in the

   present suit. Dkt. No. 40. The County argues that Raquinio’s state and federal

   cases involve the same subject matter and incident and are therefore parallel. In

   part because the state court case is further along procedurally, with the court there

   having already considered and ruled on a motion for summary judgment, the

   County urges this Court, in the interest of judicial administration, to allow the state

   court case to be resolved before proceeding with the present federal case. Id. In a

   response filed on February 25, 2021, Raquinio does not dispute that the cases are

   parallel, but argues that proceedings should not be stayed because he speculates

   that the state court will be biased in favor of the County and because the relief he

   seeks exceeds the jurisdictional limits of the state court. Dkt. No. 45. The County

   replied on February 26, 2021. This order follows.


                                              2
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 3 of 11              PageID #: 235




                                  LEGAL STANDARD

         “[T]he power to stay proceedings is incidental to the power inherent in every

   court to control disposition of the cases on its docket with economy of time and

   effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

   254 (1936); see also Clinton v. Jones, 520 U.S. 681, 706 (1997) (“The District

   Court has broad discretion to stay proceedings as an incident to its power to control

   its own docket.”). The party seeking to stay the proceedings carries “the burden of

   establishing its need.” Clinton, 520 U.S. at 708 (citing Landis, 299 U.S. at 255);

   see also Fed. Home Loan Mortg. Corp. v. Kama, 2014 WL 4980967, at *3–4 (D.

   Haw. Oct. 3, 2014).

         Where a stay is sought because a plaintiff has filed parallel proceedings in

   state and federal court, the Court engages in a two-step analysis to determine

   whether it should “abstain from adjudicating the controversy before it for reasons

   of wise judicial administration.” Cerit v. Cerit, 188 F. Supp. 2d 1239, 1248 (D.

   Haw. 2002) (citing Colorado River Water Conservation Dist. v. United States, 424

   U.S. 800, 817–18 (1976) (internal quotation marks omitted)). First, the Court must

   determine whether the proceedings are, in fact, parallel. Id. “Suits are parallel if

   substantially the same parties [are] litigat[ing] substantially the same issues in

   different forums.” Id. (citing New Beckley Mining Corp. v. Int’l Union, United

   Mine Workers of Am., 946 F.2d 1072, 1073 (4th Cir. 1991)). If the Court finds the


                                              3
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 4 of 11                            PageID #: 236




   cases are parallel, it considers factors established by the Supreme Court to

   “determine if circumstances are such that it is proper for the [C]ourt to abstain.”

   Id. at 1249.

             In Colorado River Water Conservation Dist. v. United States, 424 U.S. 800

   (1976) and its progeny, the Supreme Court has instructed courts to consider several

   factors in making this determination. These include:

                 1. Jurisdiction over the res;

                 2. Inconvenience of the federal forum;

                 3. Desirability of avoiding piecemeal litigation;

                 4. Order in which jurisdiction was obtained by the concurrent forums;

                 5. Whether federal law provides the rule of decision on the merits;

                 6. Whether the state court proceedings are inadequate to protect the

                     federal litigant’s rights; and

                 7. Forum shopping.

   Travelers Indem. Co. v. Madonna, 914 F.2d 1364, 1367–68 (9th Cir. 1990)

   (summarizing the Supreme Court factors) (citations omitted).2 This list is “not

   exclusive,” and no one factor is determinative. Id. at 1368. Rather, the factors are

   subject to a balancing test:

             [T]he decision whether to dismiss [or stay] a federal action because of
             parallel state-court litigation does not rest on a mechanical checklist,

   2
       For simplicity, the Court refers to these factors collectively as the “Colorado River” factors.

                                                       4
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 5 of 11                 PageID #: 237




         but on a careful balancing of the important factors as they apply in a
         given case, with the balance heavily weighted in favor of the exercise
         of jurisdiction. The weight to be given to any one factor may vary
         greatly from case to case, depending on the particular setting of the
         case.

   Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16

   (1983).

                                       DISCUSSION

         As discussed below, the Court finds the County has met its burden to

   demonstrate: (1) that this and the state court case are parallel; and (2) the

   circumstances presented warrant staying proceedings until resolution of the state

   court case.

   I.    The Cases are Parallel

         Raquinio admits that the state court case arises out of the same incident as

   the present federal case. See Dkt. No. 45 at 1 (acknowledging that “the state court

   case involve[s] the same arrest”). This is supported by a comparison of Raquinio’s

   state and federal complaints. Compare Dkt. No. 7 at 2–4 (alleging officers injured

   and falsely arrested him on September 26, 2020 at approximately 9:30 a.m. at

   Kohanaiki Beach Park) with Dkt. No. 40-3 (showing the state claim is based on the

   same injury from the same date and time and in the same location). Both actions

   include claims against the County, HCPD, and individual officers and involve

   allegations that officers used excessive force in detaining him. Dkt. No. 7; Dkt.


                                              5
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 6 of 11             PageID #: 238




   No. 40-3. Accordingly, the Court finds the County has met its burden to

   demonstrate the state court case and this case are parallel.

   II.   The Circumstances Warrant Staying Proceedings

         Having found the cases parallel, the Court considers the Colorado River

   factors to determine whether it should stay proceedings pending resolution of the

   state court case. As discussed below, the factors—particularly, the risk of

   inconsistent results—weigh heavily in favor of staying proceedings.

         A.     Jurisdiction over the res

         The Court finds that the first factor—jurisdiction over the res—is irrelevant

   as the case does not involve control of property.

         B.     Inconvenience of the federal forum

         The Court agrees with the County, Dkt. No. 40-1 at 7–8, that the federal

   courthouse on Oahu is less convenient a forum than the state courthouse on the Big

   Island. The Big Island is where the September 26, 2020 incident took place and

   where the parties and actors, including all relevant witnesses of which the Court is

   aware, reside. Therefore, this factor weighs in favor of staying proceedings.

         C.     Desirability of avoiding piecemeal litigation

         Raquinio’s federal case and state court case both involve claims of

   “excessive force.” Dkt. No. 7 at 4–6; Dkt. No. 40-3 at 2. Given that federal and

   Hawaii state courts have concurrent jurisdiction over Section 1983 claims, see


                                             6
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 7 of 11             PageID #: 239




   Gordon v. Maeska-Hirata, 431 P.3d 708, 719–30 (Haw. 2018) (assuming

   jurisdiction over plaintiff’s Section 1983 claim), the Court finds that allowing the

   present case to proceed creates a significant risk of duplicative litigation and, more

   concerning, inconsistent results. Therefore, this factor weighs heavily in favor of

   staying proceedings.

         D.     Order in which jurisdiction was obtained

         With regard to this factor, “priority should not be measured exclusively by

   which complaint was filed first, but rather in terms of how much progress has been

   made in the two actions.” Moses H. Cone, 460 U.S. at 21. The Moses H. Cone

   Court points to Colorado River as an example of this principle in practice: “[t]here,

   the federal suit was actually filed first. Nevertheless, we pointed out as a factor

   favoring dismissal ‘the apparent absence of any proceedings in the District Court,

   other than the filing of the complaint, prior to the [present] motion.’” Id. (quoting

   424 U.S. at 820).

         These actions are in materially the same posture. Though Raquinio’s federal

   case was filed shortly before the state case, nothing of substance has occurred here

   beyond a scheduling conference out of which a scheduling order issued. Dkt. Nos.

   28, 29. In contrast, Raquinio has already moved for summary judgment in the

   state court case. Dkt. No. 40-4. Indeed, not only has he so moved, but a hearing

   on the motion was held, and the motion was denied. Id. Clearly, more “progress


                                             7
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 8 of 11                PageID #: 240




   has been made” in resolving Raquinio’s state court case than has been made in

   resolving this one. See Moses H. Cone, 460 U.S. at 21. Thus, this factor weighs in

   favor of staying proceedings.

         E.     Whether federal law provides the rule of decision on the merits

         “[T]he presence of federal questions weighs heavily against abstention.”

   Moses H. Cone, 460 U.S. at 26. The Court agrees that federal questions are clearly

   presented here, Dkt. No. 7 (bringing claims under 42 U.S.C. § 1983 and the United

   States Constitution), and the County concedes this factor weighs against staying

   proceedings, Dkt. No. 40-1 at 9–10. Notably, however, this case is unlike Moses

   H. Cone. There, the Supreme Court found that a federal law preference in favor of

   arbitration weighed significantly against a stay because of the inadvisability of

   allowing a state court to determine the enforceability of an arbitration agreement in

   a particular context. 460 U.S. at 23–27. No arguably comparable Section 1983

   scenario is present here, and there is therefore not as strong a federal law

   preference for a particular outcome. Therefore, while this factor weighs against

   staying proceedings, it does so only slightly.

         F.     Whether the state court proceedings are inadequate to protect the
                federal litigant’s rights

         This is the only factor Raquinio argues weighs against staying proceedings

   in this case. He offers a few reasons why state courts will fail to protect his rights.

   First, he appears to argue that he has been precluded from bringing pro se litigation

                                              8
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 9 of 11                          PageID #: 241




   in certain state courts. Dkt. No. 45 at 2. Second, he argues that state courts,

   particularly where he has previously litigated, will be biased against him and in

   favor of the County. Dkt. No. 45 at 2–3. Raquinio also argues that state court

   jurisdictional limits will result in less relief than he could obtain in federal court.

   Id. at 2–3.

          Raquinio’s first argument—that he has been precluded from filing pro se in

   state court at some point in the past—is unpersuasive, as it is clear he has been able

   to file and prosecute his current state court case. See Dkt. No. 40-4 (order denying

   summary judgment in that case). With regard to his bias claims, they are entirely

   conjectural. Raquinio has not offered any factual representations to support a

   conclusion that he will not be treated fairly by the state court. This Court will not

   simply assume a state court is incapable of objectively presiding over his case

   merely because the Court is located in the county being sued.3 Finally, that his

   compensation may be capped in state court—even if true—is largely irrelevant to

   the Court’s determination because the County is seeking a stay and not a dismissal.

   See Attwood v. Mendocino Coast Dist. Hosp., 886 F.2d 241, 244 (9th Cir.1989) (“a

   stay ensures that the federal court will meet its ‘unflagging duty’ to exercise its




   3
    Moreover, it was Raquinio’s choice to file a claim in state court; he was, of course, not
   obligated to do so. Thus, his claim that he will not be treated fairly in state court has even less
   salience than it would otherwise.

                                                     9
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 10 of 11              PageID #:
                                    242



 jurisdiction”). In other words, a door (federal court) to vindicate his rights is not

 being forever locked, just temporarily closed.

       Further, once again, it was Raquinio’s choice to institute his claims in

 whatever state forum he deemed appropriate, subject to whatever limits come with

 that forum. He cannot now be heard to complain that the state court proceedings

 that he opted for are now somehow inadequate to protect his rights.

       G.       Forum shopping

       “The final factor to consider is whether the [federal] suit by [the Plaintiff] is

 an attempt to forum shop or avoid adverse rulings by the state court.” Nakash v.

 Marciano, 882 F.2d 1411, 1417 (9th Cir. 1989) (citation omitted). The County

 argues that Raquinio expressing a preference for federal court and mentioning a

 cap on relief in state court demonstrate he is, in fact, forum shopping. Dkt. No. 49

 at 3 n.2. Together with the state court’s adverse ruling on Raquinio’s summary

 judgment motion, the Court agrees. It is not unreasonable to conclude that

 Raquinio filed parallel actions within weeks of each other, hoping to secure the

 “best” forum to secure his objectives. His first shot across the bow was a summary

 judgment motion in state court. With that having failed, Raquinio now wishes to

 focus his attention in federal court, operating on a relatively clean slate. That is

 quintessential forum shopping. Thus, this factor weighs in favor of staying

 proceedings.


                                           10
Case 1:20-cv-00441-DKW-KJM Document 50 Filed 03/02/21 Page 11 of 11                        PageID #:
                                    243



                                        CONCLUSION
          Because the balance of factors weigh heavily in favor of staying proceedings

 in this case until the state court case is resolved, the County’s motion for a stay of

 proceedings, Dkt. No. 40, is GRANTED.4 Proceedings in this case are HEREBY

 STAYED until further notice. The Court ORDERS both parties to update the

 Court of material developments in the state court case, including closure, when

 appropriate.

          IT IS SO ORDERED.

          Dated: March 2, 2021 at Honolulu, Hawai’i.




                                                 D~           •: ......111i,...--- --._
                                                 United States District Judge




     Noe K. Raquinio v. County of Hawai‘i, et al., Civil No. 20-cv-441-DKW-KJM,
     ORDER GRANTING DEFENDANT’S MOTION TO STAY
     PROCEEDINGS


 4
  In light of this stay order, Raquinio’s motion for leave of the court to amend his pleadings, Dkt.
 No. 48, is DISMISSED as moot. Raquinio is free to re-file that motion if he deems it appropriate
 if and when the stay is lifted.

                                                 11
